DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 6, 8-10, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (KR 10-2008-0061609), an English computer translation (CT) is provided, in view of Kimura et al (JP 2009-161400), an English computer translation (CT2) is provided.
Referring to claims 1 and 8, Song et al teaches a convection pattern estimation method of a silicon melt used for manufacturing monocrystalline silicon (CT pg 5), the method comprising: applying a horizontal magnetic field having an intensity of 1000-4000 Gauss (0.1-0.4 tesla), which overlaps the claimed range 0.2 tesla or more to the silicon melt in a rotating quartz crucible (CT pg 7-8); before a seed crystal is dipped into the silicon melt applied with the horizontal magnetic field, 
Song et al teaches a horizontal magnetic field applied Czochralski (HMCZ) method the temperature distribution of the silicon solution (melt) and predicting a shape of a convection pattern (CT pgs 2 and 7). Song et al does not explicitly teach measuring temperatures at a first measurement point and a second measurement point both positioned on a first imaginary line that passes through a center of a surface of the silicon melt and is not in parallel with a central magnetic field line on the horizontal magnetic field as viewed vertically from above; and estimating a direction of a convection flow in the silicon melt in a plane orthogonal to a direction in which the horizontal magnetic field is applied, on a basis of the measured temperatures at the first measurement point and the second measurement point.
	In a magnetic CZ growth, Kimura et al teaches a melt surface temperature of a silicon melt is measured at a plurality of points; therefore the temperature of the entire silicon melt can be grasped more accurately (CT2 [0008]-[0013]). Kimura et al also teaches four temperature measuring instruments 7a, 7b, 7c, 7d are installed at different distances from the center of a silicon melting surface, and the number of instruments and measurement positions are not limited, and more temperature measuring instruments can installed, the more accurately the temperature distribution on the melt surface can be grasped (CT2 [0030]-[0040], Fig 1). Kimura et al also teaches a control computer 11 connected to pulling mechanism and heater (CT2 [0043]-[0044]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Song et al by providing a plurality of temperature measuring instruments to measure the temperature distribution of the melt, as taught by Kimura et al. Also, measuring temperatures at a first measurement point and a second measurement point both positioned on a first imaginary line that passes through a center of a surface of the silicon melt and is not in parallel with a central magnetic field line on the horizontal magnetic field as viewed vertically from above would have been obvious to one of ordinary skill in the art at the time of filing to in view of Kimura et al because the number and position of the temperature measuring instruments at a plurality of locations, including the claimed location, is needed to accurately measure the temperature distribution of the entire melt.
	The combination of Song et al and Kimura et al teaches predicting a pattern of the melt convection based on the temperature distribution and measuring the temperature distribution using a plurality of temperature measuring devices as a plurality of locations to accurately measure the temperature distribution of the melt, as discussed above. Therefore, the combination of Song et al and Kimura et al clearly suggests estimating a direction of a convection flow (predicting a pattern of melt convection) in the silicon melt in a plane orthogonal to a direction in which the horizontal magnetic field is applied, on a basis of the measured temperatures at the first measurement point and the second measurement point (measured temperature distribution of the entire melt).
	Referring to claims 2 and 8-10, the combination of Song et al and Kimura et al teaches the number of instruments and measurement positions are not limited, and more temperature measuring instruments can installed, the more accurately the temperature distribution on the melt surface can be grasped (CT2 [0030]-[0040], Fig 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify  the combination of Song et al and Kimura et al by measuring the temperature at a first and second measurement point, wherein the first measurement point and the second measurement point are located across a second imaginary line that passes through the center of the surface of the silicon melt and is in parallel with the central magnetic field line of the horizontal magnetic field as viewed vertically from above, to accurately measurement the temperature distribution of the entire melt.
	Referring to claim 3 and 14, as discussed above, the position of the measurement points would have been obvious to one of ordinary skill in the art at the time of filing and the combination of Song et al and Kimura et al teaches simulating/predicting the convection pattern; therefore would be expected to predict a clockwise or counterclockwise flow based on the temperature distribution.
	Referring to claim 4, as discussed above, the position of the measurement points would have been obvious to one of ordinary skill in the art at the time of filing to accurately measure the temperature distribution of the entire melt and a plurality (more than four) of temperature measuring instruments can be used.
	Referring to claim 6 and 15, the combination of Song et al and Kimura et al teaches a control computer 11, applying a magnetic field of 1000-4000 Gauss (0.1-0.4 tesla), which overlaps the claimed range 0.2 tesla or more to the silicon melt in a rotating quartz crucible (CT pg 7-8) and predicting a pattern of the melt convection based on the temperature distribution and measuring the temperature distribution using a plurality of temperature measuring devices as a plurality of locations to accurately measure the temperature distribution of the melt, as discussed above, which clearly suggests when the estimated direction of the convection flow is the predetermined direction, the monocrystalline silicon is pulled up on a basis of predetermined pull-up conditions while the intensity of the horizontal magnetic field is kept at 0.2 tesla or more. In regards to the limitation, “when the estimated direction of the convection flow is not a predetermined direction, the intensity of the horizontal magnetic field is lowered to less than 0.01 tesla and subsequently increased to 0.2 tesla or more,” this condition is interpreted as never occurring because the estimated direction of the convection flow is always in the predetermined direction. In other words, whatever direction the convection is flowing is interpreted as being in the predetermined direction because the predetermined direction can be anything; therefore, the second condition always applies and is satisfied, as discussed above. 

Claim(s) 5, 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (KR 10-2008-0061609), an English computer translation (CT) is provided, in view of Kimura et al (JP 2009-161400), an English computer translation (CT2) is provided, as applied to claims 1-4, 6, 8-10, 14 and 15 above, and further in view of Takano (JP 2016-098147), an English computer translation (CT3) is provided.
The combination of Song et al and Kimura et al teaches all of the limitations of claim 5, as discussed above, except estimating an oxygen concentration in a straight body of monocrystalline silicon to be pulled up, on a basis of a prepared relationship between the direction of the convection flow and an oxygen concentration of the monocrystalline silicon, and the direction of the convection flow estimated by the convection pattern estimation method.
In a method of CZ crystal growth, Takano teaches a measurement process of measuring a temperature distribution of the silicon melt (CT3 [0014], [0021]-[0031], [0040]-[0053], [0058]-[0061], [0066], [0076]-[0081]). Takano also teaches the convection state can be correctly reproduced, and the temperature distribution of the melt can be predicted; therefore the analysis accuracy of the oxygen concentration taken into a silicon single crystal can be improved (CT3 [0008], [0034], [0035], [0060]-[0070],).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Song et al and Kimura et al by estimating the oxygen concentration based on the temperature distribution and convection distribution, as taught by Takano, to obtain a higher quality crystal with a desired oxygen concentration (CT3 [0035]).
Referring to claims 7 and 16, the combination of Song et al, Kimura et al and Takano teaches pulling conditions, such as magnetic field strength, crystal rotation speed, crucible rotation speed etc. are determined so that the obtain silicon single crystal has the desired quality, and when the estimated oxygen concentration does not reach a desired value, the rotation speed of the crucible may be adjusted (Takano CT3 [0008], [0067]-[0069]).

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (KR 10-2008-0061609), an English computer translation (CT) is provided, in view of Kimura et al (JP 2009-161400), an English computer translation (CT2) is provided, as applied to claims 1-4 above, and further in view of Sugimura et al (JP2017-210387), where US 2020/0165742 (‘742) is used as an accurate translation.
The combination of Song et al and Kimura et al teaches all of the limitations of claim 11, as discussed above, except the combination of Song et al and Kimura et al does not teach the temperature sensor comprises: a pair of reflectors provided inside a chamber in which the quartz crucible is provided, and each configured to reflect corresponding one of radiation lights from the first measurement point and the second measurement point; and a pair of radiation thermometers provided outside the chamber and configured to receive the radiation lights reflected on the respective reflectors and measure temperatures at the first measurement point and the second measurement point. 
In a method of Czochralski growth, Sugimura et al teaches a radiation thermometer 5 for measuring a surface temperature of the melt 2 is installed outside an observation window and silicon mirror (reflector) 26 disposed at a 45° angle is installed in the main chamber so that it is possible to accurately measure the surface temperature while suppressing influence from disturbance light (‘742 Fig 1; [0040]-[0046]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Song et al and Kimura et al plurality of temperature measuring instruments by providing a radiation thermometer 5 for measuring a surface temperature of the melt 2 is installed outside an observation window and silicon mirror 26 disposed at a 45° angle is installed in the main chamber so that it is possible to accurately measure the surface temperature while suppressing influence from disturbance light (‘742 Fig 1; [0040]-[0046]), as taught by Sugimura et al.
Referring to claim 12, the combination of Song et al, Kimura et al and Sugimura et al does not explicitly teach the claimed reflector distance. This is mere design choice and it would have been obvious to one of ordinary skill in the art at the time of filing based on the size of the chamber which would be dependent on the length of crystal to be grown.
Referring to claim 13, the combination of Song et al, Kimura et al and Sugimura et al teaches 45° (‘742 Fig 1; [0040]-[0046]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Itoi et al (US 6,423,285) teaches MHCZ and a radiation pyrometer for continuously monitoring temperature (col 7).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714